Citation Nr: 0715904	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery.

2.  Entitlement to a disability evaluation in excess of 40 
percent for chronic lumbosacral strain.

3.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a compression fracture of the T-
12 vertebra.

4.  Entitlement to an extraschedular evaluation for chronic 
lumbosacral strain and the residuals of a compression 
fracture of the T-12 vertebra.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied increased evaluations for chronic 
lumbosacral strain, rated as 40 percent disabling, and the 
residuals of a compression fracture of the T-12 vertebra, 
rated as 10 percent disabling.  The RO also denied service 
connection for cervical spine disability, to include 
entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 for convalescence following 
surgery.  Jurisdiction over the matter was transferred to the 
Chicago RO during the pendency of the appeal.

In December 2006, the veteran was afforded a personal hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.

The issue of entitlement to an extraschedular evaluation for 
chronic lumbosacral strain and the residuals of a compression 
fracture of the T-12 vertebra is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


At the time of his December 2006 hearing, the veteran 
submitted various lay statements that discuss the veteran's 
declining state of health, including respiratory and hip 
problems.  Those matters, for which service connection might 
be sought, are referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  Chronic cervical spine disability did not manifest in 
service, degenerative joint disease was not exhibited within 
one year of service discharge, and the preponderance of the 
evidence is against the finding that the veteran's current 
cervical spine disability is etiologically related to his 
active service or service connected thoracic spine and low 
back disabilities.

2.  The veteran's January 2001 surgery, and subsequent period 
of convalescence, was for a non-service connected disability.

3.  There is no evidence that the veteran's low back 
disability has resulted in unfavorable ankylosis of the 
lumbar spine or intervertebral disc syndrome.

4.  The veteran is currently receiving the maximum schedular 
rating for loss of range of motion of the thoracic spine; and 
there is no X-ray evidence of a vertebral deformity in the 
thoracic spine or evidence of favorable ankylosis of the 
thoracic spine or intervertebral disc syndrome.

5.  There is no evidence that the veteran's thoracic and 
lumbar spine disabilities, when considered as a whole, result 
in unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by service, degenerative joint disease (DJD) may 
not be presumed to have been incurred therein, and was not 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a),  3.310 (2006).

2.  The veteran does not meet the basic eligibility 
requirements for a temporary total disability rating. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2006).

3.  The criteria for a disability evaluation in excess of 40 
percent for chronic lumbosacral strain have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic 
Codes 5241, 5242 (2006).

4.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a compression fracture of the T-
12 vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5285, 5291 (2002), 
Diagnostic Codes 5235, 5242 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2002.  
The RO's August 2001 and April 2006 notice letters informed 
the veteran that he could provide evidence to support his 
claims or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The April 2006 notice letter 
addressed the Dingess requirements.

Recognition is given to the fact that full notification was 
not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full complying notice was not provided prior 
to the initial adjudication of the claim the veteran had 
ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Outpatient and 
inpatient treatment records have also been secured from 
various VA facilities including, but not limited to, the 
Danville VA Medical Center (VAMC), Milwaukee VAMC, and 
Indianapolis VAMC.  The veteran has not identified any other 
post-service medical care providers.  A decision from the 
Social Security Administration (SSA) has been obtained along 
with the records and reports the SSA considered in making its 
decision.  The veteran was afforded multiple VA examinations.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159. 

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis (or DJD) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

The veteran contends that he suffers from degenerative 
arthritis of the cervical spine and that his cervical spine 
disability is a direct result of his military service.  He 
argues that the service injury (motor vehicle accident) that 
caused his low back disability also injured his cervical 
spine.  Alternatively, the veteran asserts that his service-
connected chronic lumbosacral strain caused his cervical 
spine disability.  

Service medical records clearly document the veteran's 
diagnosis and treatment for chronic low back disability.  In 
June 1977, the veteran was seen for complaints of low back 
pain following a motor vehicle accident.  He was seen on a 
recurrent basis thereafter due to complaints of back pain and 
ultimately underwent a Physical Evaluation Board (PEB) in 
September 1981.  The report of the PEB diagnosed the veteran 
as having chronic low back pain at the L2-3 region, etiology 
unknown.  A contemporaneous PEB Proceedings (DA Form 199) 
described him as having a possible compression fracture of 
the T-12 vertebrae with severe limitation of motion. 

Despite the problems the veteran experienced with thoracic 
spine and low back, the service medical records are absent 
any findings of complaints, treatment, or diagnosis of a 
chronic disability of the cervical spine.  Recognition is 
given to the fact that treatment notes dated in September 
1977, June 1979, and January 1980 describe the veteran as 
complaining of a "stiff neck."  However, in each instance, 
the veteran's neck and/or cervical spine was found to be 
within normal limits.  Further, the aforementioned PEB report 
makes no reference to a chronic disability of the cervical 
spine.  The report instead described the veteran's neck as 
normal.

Post-service medical evidence includes reports of VA 
examinations conducted in July 1986, August 1988, January 
1992, July 1992, and July 1997.  No reference was made to a 
chronic disability of the cervical spine.  An August 1991 
treatment note indicated that the veteran was seen for 
complaints of a stiff neck, which was diagnosed as spasm of 
the cervical area.  The next post-service finding pertaining 
to the cervical spine is contained in outpatient treatment 
records dated in 1999.  At that time, the veteran is 
described as suffering from a "pinched nerve" and cervical 
spondylosis.  A May 2000 treatment note diagnosed the veteran 
as having cervical radiculopathy.  A contemporaneous magnetic 
resonance imaging (MRI) revealed disc protrusions causing 
impingement at the right C5 and 6 nerve roots.  The veteran 
underwent a C5-6 disckectomy in January 2001.  In other 
words, the first evidence of a chronic disability of the 
cervical spine (degenerative disc disease of the cervical 
spine) is not until 1999.

In sum, the Board finds that there is no evidence of a 
chronic disability of the cervical spine, to include 
degenerative disc disease, in service.  There is also no 
evidence of degenerative joint disease of the cervical spine 
within one year of service discharge.  On the contrary, there 
is a period of over 15 years between the veteran's service 
discharge and the first diagnosis of a degenerative disease 
process of the cervical spine.  The threshold question 
therefore is whether there is sufficient medical evidence to 
show an etiological link between the veteran's current 
cervical spine disability and his active service and/or 
service-connected thoracic spine and low back disabilities.  

In this regard, there is no competent medical evidence of an 
etiological link between the veteran's cervical spine 
disability and his active service or service-connected 
thoracic spine and/or low back disabilities.  On the 
contrary, the medical evidence preponderates against this 
aspect of the veteran's claim.  The report of a July 2003 VA 
neurological examination included the opinion that the 
veteran's cervical spine condition was not secondary to his 
service connected low back disability.  The examiner stated 
that she could not understand how the two conditions could be 
linked.  Similar opinions were expressed in orthopedic and 
neurological examination reports dated in January 2004.  

Finally, following a June 2004 spine examination report, an 
examiner stated that it was "less likely than not" that the 
veteran's degenerative disc disease of the cervical spine 
with spondylosis was related to his active military service 
or his service-connected disabilities of the thoracic spine 
or low back.  The examiner stated that such a relationship 
was "highly unlikely" because the veteran's cervical spine 
condition had its onset 20 years after his in-service low 
back injury.  She further observed that there was no clinical 
or medical research or evidence linking the cervical spine 
disability to the service connected thoracic spine or low 
back disabilities.  The veteran has furnished no competent 
medical evidence that contradicts this opinion or the 
previous opinions.

Recognition is given to the report of a July 2003 VA 
orthopedic examination that appeared to suggest that it was 
as likely as not (50 percent probability) that the veteran's 
cervical spine disability was secondary to his lumbosacral 
strain.  Such an opinion would normally be considered 
favorable to the veteran's claim.  However, that same 
physician also wrote the January 2004 orthopedic examination 
report, which clearly indicated that such a relationship was 
unlikely.  The probative value of the July 2003 is therefore 
significantly weakened, especially when it is also weighed 
against the findings of the June 2004 report.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (he credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators).  

The veteran's current assertion that his current cervical 
spine disability was caused by his active service or a result 
of his service connected low back disability must fail.  His 
lay testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for cervical spine disability and 
that, therefore, the provisions of § 5107(b) are not 
applicable.

Temporary Total Rating (38 C.F.R. § 4.30)

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more. 38 C.F.R. 
§ 4.30.

The veteran seeks a temporary total disability rating under 
the provisions of 
38 C.F.R. § 4.30 based on a period of convalescence following 
the January 2001.  In this regard, the record clearly shows 
that the veteran clearly underwent surgery in January 2001 
surgery, and that the surgery (C5-6 diskectomy) was for his 
C5-6 spondylosis.  A period of convalescence is also 
documented.  

However, as noted discussed above, the Board has determined 
that the cervical spine disability is not a service-connected 
disability.  The veteran is therefore not entitled to any 
temporary total rating for said disability.  Because the 
basic legal requirements to establish a basis for the award 
of a temporary total rating are not met, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); see also Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection for chronic lumbosacral strain was granted 
in June 1983.  A noncompensable disability evaluation was 
assigned.  In October 1986, the veteran was awarded a 10 
percent disability rating for chronic lumbosacral strain and 
a separate noncompensable rating for a possible compression 
fracture of the T-12 vertebrae.  Thereafter, by a rating 
action dated in August 1988, the 10 percent rating assigned 
for chronic lumbosacral strain was increased to 20 percent.  
In October 1997, the rating assigned for chronic lumbosacral 
strain was increased to 40 percent.  The veteran was also 
granted a 10 percent rating for the residuals of a possible 
compression fracture of the T-12 vertebrae.  Those ratings 
remained in effect until the veteran filed his claim for an 
increased rating in April 2001.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........10 
Moderate.................................
.......... .........10 
Slight...................................
.......... ...........    0

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5294, which pertained to sacroiliac injury 
and weakness, and Diagnostic Code 5295, which pertained to 
lumbosacral strain, evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100


Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Although the criteria under Diagnostic Codes 5291 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Lumbar spine

On review of the record, the Board finds that the criteria 
for an evaluation in excess of the currently assigned 40 
percent have not been met.  The veteran is already receiving 
the maximum rating for loss of range of motion of the lumbar 
spine under the "old" and "new" rating criteria.  Even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable).  The veteran is also 
receiving the maximum schedular rating for chronic 
lumbosacral strain under Diagnostic Code 5295.  Therefore, 
the only means by which a higher rating could be assigned 
would be if there is evidence unfavorable ankylosis of the 
lumbar spine.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Here, there are no findings pertaining to ankylosis.  
Multiple VA examination reports shows that the veteran 
retains an active range of motion of the lumbar spine.  
Further, aside from an old healed fracture of the T-12 
vertebrae, X-rays of the lumbosacral spine are essentially 
normal.  As there is no evidence of unfavorable ankylosis of 
the thoracolumbar spine, a higher disability evaluation under 
the "old" Diagnostic Code 5289 or "new" Diagnostic Code 
5240 would be inappropriate.

Consideration has been given as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome.  The Board acknowledges that the veteran complains 
of a neurological problem in his low back that radiates to 
his lower extremities.  However, there is no evidence to 
support a diagnosis of intervertebral disc syndrome.  The 
June 2004 VA examination indicated that no neurological 
deficits were found.  Further, while an electromyography of 
the lower extremities was positive for evidence of bilateral 
tarsal tunnel syndrome, the examiner said there was no 
evidence of lumbar radiculopathy.  The examiner stated there 
was no evidence of any type of nerve root injury.  She 
further added that the bilateral tarsal tunnel syndrome was 
not related to the veteran's back disability.  Similar 
negative findings were made in the July 2003 and January 2004 
neurological examination.  A disability evaluation under the 
criteria for intervertebral disc syndrome would therefore be 
inappropriate.

Thoracic spine

The veteran is currently in receipt of a 10 percent 
disability evaluation for arthritis of the thoracic spine.  A 
10 percent rating is the maximum schedular rating for loss of 
range of motion of the thoracic spine under the "old" 
rating criteria.  Recognition is given to the veteran's 
complaints of pain on motion and weakness of the thoracic 
spine at his VA examinations and in the private medical 
evidence.  In that regard, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the thoracic spine, there is no basis 
for a rating greater than 10 percent based on limitation of 
motion due to any functional loss.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
The "old" Diagnostic Code 5288 provided that a 20 percent 
disability evaluation may be assigned for favorable ankylosis 
of the thoracic spine.  Again, ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Here, the evidence of record shows that the veteran retains 
active motion of the thoracic spine.  Such was shown at his 
VA examinations.  The veteran does not contend otherwise.  
Consideration has again been given to the application of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown 
(functional loss due to pain upon motion).  However, as 
ankylosis involves the absence of motion of the affected 
joint, such an application would be inappropriate.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  There is 
no evidence to support a diagnosis of intervertebral disc 
syndrome stemming from his thoracic spine.  Rather, as 
discussed above, the reports of the VA neurological 
examinations conducted in July 2003, January 2004, and June 
2004 specifically indicate that there is no neurologic 
component to the veteran's back disability.  Testing 
(electromyography) confirms these findings.  A disability 
evaluation under the criteria for intervertebral disc 
syndrome would also be inappropriate.

Finally, since the veteran's thoracic spine disability 
involves a compression fracture of the T-12 vertebrae, the 
Board also considered Diagnostic Code 5285 which provides an 
additional 10 percent evaluation for a demonstrable deformity 
of a vertebral body. 38 C.F.R. § 4.71a, Diagnostic Code 5285.  
However, no demonstrable deformity of a vertebral body was 
shown in the radiographic evidence so that an additional 10 
percent evaluation under Diagnostic Code 5285 is not 
warranted.

Lumbar spine and thoracic spine

As indicated above, the revision of the rating criteria 
included the decision to evaluate the lumbar and thoracic 
spines as a single entity.  The Board will therefore consider 
whether an evaluation of the veteran's lumbar and thoracic 
spine disabilities, as a whole, would result in a higher 
schedular rating.  In this regard, the Board finds that there 
is no evidence that the veteran's lumbar/thoracic spine 
disability has resulted in unfavorable ankylosis of the 
entire thoracolumbar spine.  The above discussed evidence 
shows that the veteran retains an active range of motion of 
the thoracolumbar spine.  Again, application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 does not provide a basis for a rating 
higher than 20 percent under the "new" rating criteria.


ORDER

Entitlement to service connection for cervical spine 
disability, to include entitlement to a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery, is denied.

Entitlement to a disability evaluation in excess of 40 
percent for chronic lumbosacral strain is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a compression fracture of the T-
12 vertebra is denied.


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, may 
approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

The veteran was afforded a VA spine examination in June 2004.  
In pertinent part, the VA examiner stated that the veteran 
had been rendered "unemployable based solely" on his 
service connected chronic lumbosacral strain and thoracic 
spine disability.  Further review of the record shows that 
the veteran was awarded SSA disability benefits due to 
disorder of the "back."  As previously discussed, the 
veteran is receiving the maximum schedular rating under some 
diagnostic criteria for his service-connected back 
disabilities.  However, the RO does not appear to have 
considered the assignment of an extraschedular rating when it 
last gave consideration the veteran's claim in its June 2006 
Supplemental Statement of the Case.  As the Board does not 
have the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, 
appropriate development of the matter to designated VA 
officials for consideration of an extraschedular rating is 
warranted.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be asked to furnish such 
evidence as employment records verifying 
that he experiences marked interference 
with employment or that he has had 
frequent periods of hospitalization due 
to his service-connected thoracic spine 
and/or low back disability.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the service-connected disabilities, any 
correspondence from an employer that 
would verify his contentions, or medical 
records showing periods of 
hospitalization.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
consider whether referral under 38 
C.F.R. § 3.321(b)(1) is appropriate.  
The veteran should be given opportunity 
to present evidence and argument on 
this point.  If the case is referred to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.

3.  Thereafter, if any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the June 2006 Supplemental Statement of 
the Case, and discussion of all 
pertinent laws and regulations.  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


